
	

113 HRES 173 IH: Waste Whistleblower Protection Resolution
U.S. House of Representatives
2013-04-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 173
		IN THE HOUSE OF REPRESENTATIVES
		
			April 23, 2013
			Mr. Gardner (for
			 himself and Mr. Cramer) submitted the
			 following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that, in order to make commonsense reforms under sequestration,
		  Federal employees should be encouraged to suggest ways to make more sensible or
		  more efficient budget reductions within their employing department or agency,
		  knowing that they are protected under the whistleblower protection
		  laws.
	
	
		Whereas on March 1, 2013, sequestration took effect,
			 thereby reducing the money available to Federal agencies;
		Whereas the House of Representatives passed 2 bills that
			 would have made commonsense reforms to reductions in Department of Defense
			 programs and certain domestic programs;
		Whereas the Government spent $3.538 trillion in the fiscal
			 year that ended in September 2012, and the $85 billion sequester is 2.4 percent
			 of the Federal budget;
		Whereas the President is implementing several tactics in
			 his discussion of the potential effects of sequestration that needlessly alarm
			 the American people, but there is some flexibility and discretion on how to
			 implement the cuts, and the President must focus on more sensible reductions
			 that can be made within departments and agencies;
		Whereas given the rising national debt and deficit, the
			 Federal Government must reduce funding to programs, projects, and activities
			 that are wasteful;
		Whereas the April 2013 Government Accountability Office
			 report to Congress entitled, Actions Needed to Reduce Fragmentation,
			 Overlap, and Duplication and Achieve Other Financial Benefits (and
			 designated as GAO–13–279SP), presents 31 areas in which Government programs
			 would be able to achieve greater efficiencies or become more effective in
			 providing Government services; and
		Whereas it is the responsibility of the President and the
			 Director of the Office of Management and Budget to coordinate with the heads of
			 the relevant departments and agencies to eliminate, consolidate, or streamline
			 Government programs and agencies with duplicative and overlapping missions to
			 save taxpayer dollars, rein in Washington spending, and curb the unnecessary
			 consequences of sequestration: Now, therefore, be it
		
	
		1.Short titleThis resolution may be cited as
			 Waste Whistleblower Protection
			 Resolution.
		2.Providing
			 suggestions for budget reductions and reminders for whistleblower
			 protectionThat it is the
			 sense of the House of Representatives that, in order to avoid the unnecessary
			 consequences of sequestration and given their knowledge of and experience with
			 the operations of their respective employing departments or agencies, Federal
			 employees—
			(1)should be
			 encouraged to submit suggestions for ways to make more sensible or more
			 efficient budget reductions within their employing department or agency;
			 and
			(2)should be reminded
			 of their protections under the whistleblower protection laws.
			
